DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 4-12, and 15-17 responded on October 04, 2021 are pending, claims 1 and 17 are amended.
Response to Arguments
Applicant’s arguments, see pg. 9-10, filed October 04, 2021, with respect to the rejection(s) of claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant's arguments, see pg. 8, filed October 04, 2021, with respect to the rejection(s) of claim(s) 1, 4-12, and 15-17 under 35 USC § 112 (b) have been fully considered and they are persuasive. The rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 4, 8-9, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya (US 2007/0026832 A1, hereinafter "Someya") in view of Kim et al. (US 2015/0295622 A1, hereinafter "Kim") and Weissman et al. (US 2015/0244548 A1, hereinafter “Weissman”).
Regarding claims 1 and 17, Someya discloses a communication apparatus and a method for controlling a communication apparatus comprising:
circuitry configured to: 
generate a first periodic clock signal (Someya, Fig. 1 900 oscillating circuit section output the reference frequency signal of 32.768 kHz. );
clock a current time in synchronization with the first periodic clock signal (Someya, Fig. 1 800 clock circuit section synchronizes with an oscillating circuit (i.e. a first periodic signal)); and
generate a high frequency signal, wherein a frequency of the high frequency signal is higher than a frequency of the first periodic clock signal (Someya, Fig. 2 [0062] frequency-multiplies a reference frequency signal bs input from the oscillating circuit section 900 by a plurality of ratios);
set a multiplication ratio 

(Someya, [0055-0056] frequency based on such signals "g" as g1, g2, ... gn, input from the frequency divider circuit 625 (hereinafter inclusively referred to as signal "g"), where the ratio can be higher ratio 2, and a RF amplifier circuit (i.e. carrier frequency); for multiplying and synthesizing an input signal with a signal "g");
multiply the selected one of the first periodic clock signal or the high
frequency signal by the set multiplication ratio (Someya, Fig. 2 [0062] frequency-multiplies a reference frequency signal bs input from the oscillating circuit section 900 by a plurality of ratios);
execute a communication process in synchronization with the second periodic clock signal (Someya, Fig. 2 & 4 a radio wave apparatus 620 (i.e. a communication processing unit) 626 detection circuit processes a reference frequency signal input from the oscillating circuit section (i.e. second periodic clock) by a plurality of ratios, to output the results as signals into the basic circuits 624, and also to output them as a signal into the detection circuit 626 which detects the signals from the frequency divider circuit (i.e. multiplied signal) is utilized to adjust the current time and the like (i.e. synchronization)), wherein communication process includes transmission and reception of a signal superimposed on the carrier (Someya, Fig. 2 & 4 an oscillating circuit section (i.e. periodic clock) for a radio wave apparatus 620 (i.e. a communication processing unit)), generate a second periodic clock signal based on operation of the selected one of the first periodic clock signal or the high frequency signal (Someya, Fig. 2 [0056-0058] an periodic clock input to an mathematical operation to form a second periodic clock signal). 
Someya discloses the multi-stage frequency conversion circuit in general but does not explicitly disclose set a frequency of a carrier; select one of the first periodic clock signal or the high frequency signal based on the frequency of the carrier; wherein 
generate a second periodic clock signal based on multiplication of the selected one of the first periodic clock signal or the high frequency signal. 
Kim from the same field of endeavor discloses set a frequency of a carrier (Kim, [0009] The NFC frequency synthesizer may generate an NFC carrier frequency based on the carrier frequency); select one of the first periodic clock signal or the high frequency signal based on the frequency of the carrier (Kim, [0051] determines whether frequency internal clock exceed a predetermined ratio. Selection clock might have 848 kHz, 6.78 Mhz or 13.56 Mhz rtc.); wherein the first periodic clock signal is selected in case the frequency of the carrier is less than a specific frequency, and the high frequency signal is selected in case the frequency of the carrier is higher than the specific frequency (Kim, [0007, 0065] a mode select signal controlling so that a mode in which a wireless communication device operates may be selected to determine an internal clock CLK INT driving the wireless communication device, that says, when the NFC protocol is 13.56 MHz, an CLK INT maybe 13.56 MHz, to make the ratio 1:1; when the NFC protocol is TYPEA (848kHz), the CLK INT maybe 848kHz);
generate a second periodic clock signal based on multiplication of the selected one of the first periodic clock signal or the high frequency signal (Kim, [0087] if a clock frequency of 848 kHz is used, the number of times should be applied, if a ratio is 1:1, the it may be determined as normal signal). 

Someya discloses a divider circuit which can generate higher frequency (Someya, Fig. 10) but does not explicitly disclose calculate a value based on division of the frequency of the carrier by the  frequency of the first periodic clock signal, wherein the frequency of the carrier is different from the frequency of the first periodic clock signal; calculate a value based on division of the frequency of the carrier by the frequency of the first periodic clock signal, wherein the frequency of the carrier is different from the frequency of the first periodic clock signal.
Weissman from the same field of endeavor discloses calculate a value based on division of the frequency of the carrier by the  frequency of the first periodic clock signal, wherein the frequency of the carrier is different from the frequency of the first periodic clock signal; calculate a value based on division of the frequency of the carrier by the frequency of the first periodic clock signal, wherein the frequency of the carrier is different from the frequency of the first periodic clock signal (Weissman, [0052, 59] BB/IF chip 302 may control a frequency of the PLL, multiplier values of the frequency multipliers (e.g., the values of N, M, R, Tl, and T2 may be determined by the control circuit 346), and a frequency divider value of a frequency divider in the modulator 348 ( e.g., the value of k) to generate signals in selected frequency bands).

Regarding claim 4, Someya discloses wherein the communication process further includes transmission and reception of a baseband signal (Someya, Fig. 3 processing of transmitting and receiving a baseband signal when ω~0 ), but does not explicitly discloses the circuitry is further configured to set a of a plurality of frequencies as a frequency of the baseband signal; select the first periodic clock signal based on the frequency of the baseband signal that is less than the specific frequency; and select the high frequency signal based on the frequency of the baseband signal that is higher than the specific frequency.
Kim from the same field of endeavor discloses set one of a plurality of frequencies as a frequency of the baseband signal (Kim, [0007] The NFC protocol is prescribed by standards in an ISO 18092 and may perform a short-distance wireless communication using a signal of various frequencies including 125 kHz, 135 kHz, and 900 MHz as well as a frequency of 13.56 MHz. The NFC protocol may support a reader such as ISO 1223 TYPEA (Milfare), TYPEB, TYPEF (Felica), and ISO 15693 TYPEV, and a card such as TYPEA, TYPEB, TYPEF, and TYPEV.);
select the first periodic clock signal based on the frequency of the baseband signal that is less than a specific frequency (Kim, [0007, 0065] a mode select signal controlling so that a mode in which a wireless communication device operates may be selected to determine an internal clock CLK INT driving the wireless communication device, that says, when the NFC protocol is TYPEA (848kHz), the CLK INT maybe 848kHz); and select the high frequency signal based on the frequency of the baseband signal that is higher than the specific frequency (Kim, [0007, 0065] a mode select signal controlling so that a mode in which a wireless communication device operates may be selected to determine an internal clock CLK INT driving the wireless communication device, that says, when the NFC protocol is 13.56 MHz, an CLK INT maybe 13.56 MHz, to make the ratio 1:1).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified radio wave timepiece disclosed by Someya and synchronization disclosed by Kim with a motivation to make this modification in order to correct a duty of the pattern-filtered signal to improve performance of the wireless communication device (Kim, [abstract]).
Regarding claim 8, Someya further discloses wherein the communication processing includes a transmission and a reception of a signal superimposed on a carrier (Someya, [0005] the transmitting and receiving is modulated with a standard radio wave), but Someya does not explicitly disclose a frequency of the carrier is less than or equal to 13.56 megahertz. 
Kim from the same field of invention discloses a frequency of the carrier does not exceed 13.56 megahertz (Kim, [0007] NFC frequency can be a frequency of about 13.56 MHz).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified radio wave timepiece 
Regarding claim 9, Someya discloses wherein the communication processing includes processing of a transmission and a reception of a baseband signal (Someya, Fig. 3 processing of transmitting and receiving a baseband signal when ω~0 ), but Someya does not explicitly disclose a frequency of the carrier is less than or equal to 13.56 megahertz. 
Kim from the same field of invention discloses a frequency of the baseband does not exceed 13.56 megahertz (Kim, [0007] NFC frequency can be a frequency of about 13.56 MHz).
 It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified radio wave timepiece disclosed by Someya and synchronization disclosed by Kim with a motivation to make this modification in order to correct a duty of the pattern-filtered signal to improve performance of the wireless communication device (Kim, [abstract]). 
Regarding claim 15, Someya further discloses wherein the circuitry is further configured to execute the communication processing based on a communication standard in non-contact communication (Someya, [0007] this invention is a radio wave receiving apparatus (i.e. non-contact communication)).	
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya (US 2007/0026832 A1, hereinafter "Someya") in view of Kim et al. (US 2015/0295622 A1, hereinafter "Kim") and Weissman et al. (US 2015/0244548 A1,  as applied to claim above, and further in view of Wojewoda et al. (US 5,777,524, hereinafter "Wojewoda").
Regarding claim 5, Someya in view of Kim and Weissman does not explicitly discloses wherein the circuitry is further configured to measure a temperature inside the communication apparatus; select the first periodic clock signal based on the measured temperature that is within a temperature range and select the high frequency signal based on the measured temperature that is outside the temperature range.
Wojewoda from the same field of invention discloses to measure a temperature inside the communication apparatus; select the first periodic clock signal based on the measured temperature that is within a temperature range and select the high frequency signal based on the measured temperature that is outside the temperature range (Wojewoda, Fig.1 and 4 Col. 6-7 a temperature sensor, and a tuning circuit coupled to the crystal oscillator, digital data corresponding to the frequency variation of the crystal oscillator at the ambient temperature is provided, the memory containing a look-up table with predetermined digital data corresponding to a frequency deviation of the crystal oscillator, biasing the signal generator with a temperature characterized regulated voltage from the voltage regulator such that variations in the regulated voltage are compensated in the digital data).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wojewoda’s system for temperature compensation into Someya’s radio wave timepiece as modified by Kim and Weissman with a motivation to make this modification in order to improve temperature compensation of the crystal oscillator (Wojewoda, Col. 7).
(Wojewoda, Fig.1 Col. 6-7 the temperature sensor (i.e. thermistor) couple with a tuning circuit and crystal oscillator measuring the temperature based on voltage corresponding to the resistance).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wojewoda’s system for temperature compensation into Someya’s radio wave timepiece as modified by Kim and Weissman with a motivation to make this modification in order to improve temperature compensation of the crystal oscillator (Wojewoda, Col. 7).	
Regarding claim 7, Wojewoda further discloses wherein the circuitry is further configured to generate a second voltage proportional to the temperature; and measure the temperature based on the generated second voltage (Wojewoda, Fig.1 Col. 6-7 voltage regulator which supplies a characterized regulated voltage (36) to the converter such that the temperature compensation signal from the converter is inherently corrected for voltage variations in the voltage regulator).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wojewoda’s system for temperature compensation into Someya’s radio wave timepiece as modified by Kim and Weissman with a motivation to make this modification in order to improve temperature compensation of the crystal oscillator (Wojewoda, Col. 7).	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya (US 2007/0026832 A1, hereinafter "Someya") in view of Kim et al. (US 2015/0295622 A1, hereinafter "Kim") and Weissman et al. (US 2015/0244548 A1, hereinafter “Weissman”) as applied to claim above, and further in view of Gratt et al. (US 2014/0148637 A1, hereinafter "Gratt").
Regarding claim 16, Someya in view of Kim does not explicitly disclose wherein the communication processing unit is configured to execute the communication processing based on a communication standard in a human body communication.
Gratt from the same field of invention discloses wherein the communication processing unit is configured to execute the communication processing based on a communication standard in a human body communication (Gratt, [0002-0003] illustrates the use of human body communication).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gratt’s system for temperature compensation into Someya’s radio wave timepiece as modified by Kim and Weissman with a motivation to make this modification in order to modulate signals with appropriated frequency for near field communication (Gratt, [0063]).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Someya (US 2007/0026832 A1, hereinafter "Someya") in view of Kim et al. (US 2015/0295622 A1, hereinafter "Kim") and Weissman et al. (US 2015/0244548 A1, hereinafter “Weissman”) as applied to claim above, and further in view of Dave et al. (US 2015/0065107 A1, hereinafter "Dave").

Dave from the same field of invention discloses wherein the communication processing includes a transmission and a reception of a packet having a packet length less than 4.867 microseconds (Dave, [0029] NFC component 120 may allow for close range communication at relatively low data rates (e.g., 424 kbps -> about 4.867 microseconds per packet length), and may comply with any suitable standards).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Dave’s system for NFC transition with low data rate into Someya’s radio wave timepiece as modified by Kim and Weissman with a motivation to make this modification in order to a manner of acquiring merchandise information, transferring payment information, and/or otherwise communicating with an external device (Dave, [0029]).
Regarding claim 11, Someya in view of Kim does not explicitly disclose wherein the communication processing includes a transmission and a reception of data at a data rate less than or equal to 424 kilobits per second.
Dave from the same field of invention discloses wherein the communication processing includes a transmission and a reception of data at a data rate less than or equal to 424 kilobits per second (Dave, [0029] NFC component 120 may allow for close range communication at relatively low data rates (e.g., 424 kbps), and may comply with any suitable standards).

Regarding claim 12, Someya in view of Kim does not explicitly disclose wherein communication processing includes one of a modulation or a demodulation of a symbol having a symbol length more than or equal to 2.36 microseconds.
Dave from the same field of invention discloses wherein communication processing includes one of a modulation or a demodulation of a symbol having a symbol length more than or equal to 2.36 microseconds (Dave, [0029] NFC component 120 may allow for close range communication at relatively low data rates (e.g., 424 kbps -> about 2.36 microseconds per symbol length)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Dave’s system for NFC transition with low data rate into Someya’s radio wave timepiece as modified by Kim with a motivation to make this modification in order to a manner of acquiring merchandise information, transferring payment information, and/or otherwise communicating with an external device (Dave, [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415